UNITED sTATEs DISTRICT CoURT § §§ L E D
FoR THE DISTRICT oF CoLUMBIA
JAN 1 5 2019

LAWRENCE NISKEY, ) v
Clerk, U.S. Distr:ct & Bankruptcy
) Courts for the D!stuct of Columbia
Plaintiff, )
)
v. ) Civil Action No. 18-3155 (UNA)
)
VICTORIA A. LIPNIC, Acting Chair, )
Equal Employment Opportunity Commission, )
)
Defendant. )
MEMORANDUM OPINION

 

This matter comes before the Court on review of the plaintiffs application to proceed in
forma pauperis and his pro se civil complaint. The Court will grant the application, and dismiss

the complaint

According to the plaintiff, the Equal Employment Opportunity Commission (“EEOC”)
dismissed his employment discrimination complaint based on an erroneous conclusion that he
failed to initiate contact with an EEO Counselor within the 45-day period Set forth in 29 C.F.R. §
1614.105(a)(l). He brings this action against the EEOC’s Chairperson in an effort to seek

reconsideration of his case.

“Congress has not authorized, either expressly or impliedly, a cause of action against the
EEOC for the EEOC’s alleged negligence or other malfeasance in processing an employment
discrimination charge.” Smith v. Casellas, 119 F.3d 33, 34 (D.C. Cir.) (per curiam), cert. denied,
522 U.S. 958 (1997); McCottrell v. Equal Employment Opportunin Comm ’n, 726 F.2d 350, 351

(7th Cir. 1984) (“It is settled law, in this and other circuits, that Title VII does not provide either

an express or implied cause of action against the EEOC to challenge its investigation and
processing of a charge.”); Brown v. Berrein, 923 F. Supp. 2d 43, 43 (D.D.C. 2013) (dismissing
complaint against EEOC for having dismissed plaintiff s charge of discrimination as untimely
without taking his disability into account); see Koch v. White, 967 F. Supp. 2d 326, 336 (D.D.C.
2013)~ (concluding that there is no cause of action for improper handling of a complaint by the
EEO office of a federal agency, which provides a function analogous to the EEOC). Nor is there
a cause of action against the EEOC’s Chairperson arising from the handling of a plaintiffs
charge Of discrimination. Wright v. Dominguez, No. 04-5055, 2004 WL 1636961, at *1 (D.C.
Cir. July 21, 2004) (per curiam) (affirrning dismissal of complaint against Chair of EEOC
challenging EEOC’s procedures for processing plaintiffs discrimination complaints); Caraveo v.
U.S. Equal Employment Opportunity Comm ’n, 96 F. App’X 73 8, 740 (2d Cir. 2004) (affirming
dismissal of claim against EEOC and its employees sued in their official capacities for their
alleged failure to investigate adequately charges of disability discrimination); Svenson v.
Thomas, 607 F. Supp. 1004, 1006 (D.D.C. 1985) (concluding that the EEOC’s Chairman was not
amenable to suit under Title VII or the Age Discrimination in Employment Act because there is

no cause of action against the EEOC arising from its investigation or processing of a charge).

The Court will dismiss the complaint for its failure to state a claim on which relief may

be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). An order is issued separately.

/D/?/)M/

United States DU st ct UJudge
DATE: January ll\ ,2019

